Title: To George Washington from John Rumney, Jr., 8 September 1784
From: Rumney, John Jr.
To: Washington, George

 

Sir
Whitehaven [England] 8th Septr 1784

Having only arrivd a few Days ago, I have not opportunity of communicating to your Excellency as I could wish, the Particulars of the Enquiries you were pleas’d to honor me with. You may rely, Sir, on my Diligence in executing your Commission & giving you the earliest Advice. I have wrote to Newcastle abt a Bricklayer, that Place furnishing Mechanicks in that Branch preferable to any other in those Parts. As we shall have a Ship sailing in Jany for Alexandria I hope to send both by her. I write this by the Hope Ct. Cragg a fine new Ship, which my Partners & I send out, to Potomack. in which Vessel my Friend & Partner Mr Robt Sanderson goes, I shall esteem it a particular Favor, your Excellency’s honoring him with your Notice. I sincerely thank you, Sir, & Mrs Washington for the genteel Present of Sea Stock sent me off by your Boat. I remain with the greatest Esteem & Respect Your Excellency’s most oblig’d & h’ble Servt

John Rumney

